DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive.
Applicant argues cited reference fails to teach a space in the 360-degree video image is divided to obtain a plurality of spatial objects, wherein a first spatial object associated with the first representation is in a one-to-one correspondence with a second spatial object associated with a second representation of the video. The examiner respectfully disagrees.
Applicant states support for claimed limitation is described in paragraph 0024 by output of a 360-degree large viewport video image, a server may divide a space in a 360-degree viewport range to obtain a plurality of spatial objects. Each spatial object corresponds to a sub-viewport, one sub-viewport is used or a plurality of sub-fields of view are spliced to form a complete viewport for observation by human eyes. A viewport for observation by human eyes is normally 120 degrees* 120 degrees, and is, for example, a field 1 of view corresponding to a box 1 and a field 2 of view corresponding to a box 2 shown in FIG. 7. 
Similarly, reference teaches the first viewport may be associated with a spatial region of the 360 degree video. An adjacent area that extends around the spatial region a user may have three possible viewports of a 360 video (e.g., A, B and C). One or more (e.g., 3) segment types, S.sub.A, S.sub.B and S.sub.C, may be associated with the 360 video. Each of the one or more segment types may carry a higher quality of the corresponding viewport and a lower quality of the other viewports. The user may pan from viewport A to viewport B at time t.sub.1 during the playback of segment S.sub.A that carries a higher quality video for viewport A and a lower quality video for viewports B and C. The user may have to watch lower quality viewport B before switching to the next segment (S.sub.B), which carries higher quality video for viewport B and lower quality video for viewports A and C. Such negative user experience may be resolved with shorter segment lengths (Fig. 8: Para. 0067). 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 8 and 12 include limitations, in part “...identifying a first representation of a video, wherein the video is a 360-degree video image, wherein a space in the 360-degree video image is divided to obtain a plurality of spatial objects, wherein a first spatial object associated with the first representation is in a one- to-one correspondence with a second spatial object associated with a second representation of the video, and wherein playing duration of a first segment described in the first representation is shorter than playing duration of a second segment described in the second representation of the video...”. Originally filed specification fails to provide support for claimed limitations. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (US PG Pub No. 2019/0158815).
Regarding claims 1, 8 and 12, He et al teaches a method for processing video data, comprising:
parsing media presentation description to obtain flag information (i.e. analyzing media presentation description) (Figure 4; Para. 0050), identifying a first representation of a video, wherein the video is a 360-degree video image (i.e. 360 video), wherein a space in the 360-degree video image is divided to obtain a plurality of spatial objects (i.e. plurality of viewport with one or more segments), wherein a first spatial object associated with the first representation is in a one- to-one correspondence with a second spatial object associated with a second representation of the video and wherein playing duration of a first segment described in the first representation is shorter than playing duration of a second segment described in a second representation (Fig. 2, 5, 8; Abstract, Para. 0008, 0050-51, 0067, 0093, 0113);
ing to switch from a current spatial object to a target spatial object (i.e. changes viewport(s) based on directions the user is facing) (Para. 0044, 0047, 0091);
obtaining a target representation based on the flag information and the switching instruction information, wherein the target representation corresponds to the target spatial object (Para. 0044, 0091); 
obtaining a current playing moment of the video, and obtaining a target representation segment based on the current playing moment and the target representation (Figure 4; Para. 0044, 0067, 0091).
Claims 2 and 13 are rejected wherein the flag information comprises at least one of a representation type flag, playing duration of a representation segment, or switching point information (Figure 4; Para. 0053, 0067, 0113).
Claims 3, 10-11 and 14 are rejected wherein the switching point information identifies switching segment information for performing representation switching between the first representation and the second representation, wherein
the switching segment information comprises at least one of a segment interval, a segment position of the first representation, or a segment position of the second representation, and wherein the switching point information is a flag indicating a switching capability of a segment (Figure 4; Para. 0050-51, 0055).
Claims 4 and 15 are rejected wherein the media presentation description comprises attribute information of a representation set, wherein the attribute information comprises the flag information, and wherein the first representation is a representation in the representation set (Fig. 4, 8, 15; Para. 0051-53, 0055).
wherein the attribute information comprises the flag information (Fig. 4, 8, 15; Para. 0051-53, 0055).
Claims 6 and 17 are rejected wherein the media presentation description comprises attribute information of the segment described in the first representation, and wherein the attribute information comprises the flag information (Fig. 4, 8, 15; Para. 0051-53, 0055).
Claims 9 is rejected wherein the flag information describes the playing duration of the first segment and the playing duration of the second segment (Figure 4; 0051-53, 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al, in view of Krishna et al (US PG Pub No. 2015/0100702).
Regarding claims 7 and 18, He et al teaches obtaining the target representation segment comprises: obtaining segment information of the target representation, wherein the segment information comprises playing duration corresponding to segments 
In similar field of endeavor, Krishna et al teaches calculating playing start moments of the segments based on the playing duration corresponding to the segments, and determining a first moment based on the playing start moments of the segments and the current playing moment, wherein the first moment is one of the playing start moments of the segments that is closest to the current playing moment; and determining a segment whose playing start moment is the first moment as the target representation segment (Abstract, Figures 2, 5; Para. 0077-78, 0088-90, 117-118). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of allowing client devices to efficiently switch between streams without exceeding network resources. 
Regarding claim 19, He is unclear with respect to the first segment and second segment are aligned. 
In similar field of endeavor, Krishna et al teaches the first segment and second segment are aligned (Para. 0031). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al.
Regarding claim 20, He et al teaches limitations discussed with respect to claim 14. The reference is unclear with respect to the flag comprises a value 0 or a value 1, wherein the value 1 indicates that the segment has a switching capability, and wherein the value 0 indicates that the segment has no switching capability. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the system of He by specifically utilizing the flag comprises a value 0 or a value 1, wherein the value 1 indicates that the segment has a switching capability, and wherein the value 0 indicates that the segment has no switching capability before the effectively filing date of the claimed invention for the common knowledge purpose of allowing client devices to efficiently switch between streams without exceeding network resources.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423